         Case 3:15-cv-01319-JCH Document 203 Filed 02/15/19 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


CHRISTOPHER MEIDL, on his own behalf                  :       CIVIL ACTION NO.
and on behalf of all others similarly situated,       :       3:15 CV 01319 (JCH)
                                                      :
       Plaintiff,                                     :
                                                      :
       v.                                             :
                                                      :
AETNA INC., et al.,                                   :
                                                      :       FEBRUARY 15, 2019
       Defendants.                                    :



                         PLAINTIFF’S UNOPPOSED MOTION FOR
                    PRELIMINARY APPROVAL OF CLASS SETTLEMENT

       Pursuant to Rule 23 of the Federal Rules of Civil Procedure and the Court’s minute entry

dated January 18, 2019 [Dkt. 200], Plaintiff Christopher Meidl, by and through his undersigned

counsel, respectfully moves for preliminary approval of a settlement with Defendants Aetna Inc.,

and Aetna Life Insurance Company, in the above-captioned action. The motion is unopposed.

       By this motion, Plaintiff seeks an order, inter alia: (i) granting preliminary approval to

the proposed Settlement Agreement; (ii) approving the proposed schedule concerning notice,

opt-out, and objection deadlines; (iii) appointing Epiq Class Action & Claims Solutions, Inc. as

the settlement administrator; and (iv) setting a fairness hearing for final approval of the

Settlement.

       Plaintiff’s motion is based on this motion and all attachments thereto, the accompanying

Memorandum, the proposed Settlement Agreement and all attachments thereto, the Declaration

of Andrew N. Goldfarb in support of the Motion, all pleadings on file in the above-captioned

matter, and such other support as may be presented to the Court.




                                                                                              6735846.1
        Case 3:15-cv-01319-JCH Document 203 Filed 02/15/19 Page 2 of 3




Dated: February 15, 2019                    Respectfully submitted,


                                            CHRISTOPHER MEIDL, on his own
                                            behalf and on behalf of all others similarly
                                            situated,

/s/ Andrew N. Goldfarb_______               Elizabeth K. Acee (ct 20986)
Andrew N. Goldfarb                          Daniel P. Elliott (ct 28058)
Admitted Pro Hac Vice (phv 07743)           LeClairRyan, A Professional Corporation
Zuckerman Spaeder LLP                       545 Long Wharf Drive, 9th Floor
1800 M Street, NW, Suite 1000               New Haven, Connecticut 06511
Washington, DC 20036                        Tel.: 203.672.1638
Tel.: 202.778.1800                          Fax: 203.672.3228
Fax: 202.822.8106                           elizabeth.acee@leclairryan.com
agoldfarb@zuckerman.com                     daniel.elliott@leclairryan.com

D. Brian Hufford (Pro Hac Vice)             Counsel to Plaintiff
Jason S. Cowart (Pro Hac Vice)
Zuckerman Spaeder LLP
485 Madison Avenue, 10th Floor
New York, NY 10022
Tel.: 212.704.9600
Fax: 212.704.4256
dbhufford@zuckerman.com
jcowart@zuckerman.com

Meiram Bendat (Pro Hac Vice)
Psych-Appeal, Inc.
8560 West Sunset Boulevard, Suite 500
West Hollywood, CA 90069
Tel.: 310.598.3690 Ext: 101
Fax: 888.975.1957
mbendat@psych-appeal.com




                                        2
                                                                                   6735846.1
         Case 3:15-cv-01319-JCH Document 203 Filed 02/15/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 15th day of February 2019, a copy of the foregoing
Unopposed Motion for Preliminary Approval of Class Settlement and all submissions in support
of the Unopposed Motion were filed electronically and served by mail on anyone unable to
accept electronic filing. Notice of this filing will be sent by e-mail to all parties by operation of
the Court’s electronic filing system or by mail to anyone unable to accept electronic filing as
indicated on the Notice of Electronic Filing. Parties may access this filing through the Court’s
CM/ECF System.




                                                              /s/ Andrew N. Goldfarb
                                                              Andrew N. Goldfarb




                                                  3
                                                                                               6735846.1
